— Order of the Surrogate’s Court of Nassau county reversed upon the law and the facts, with ten dollars costs and disbursements, and motion granted, with ten dollars costs to the special guardian payable out of the estate. We are of opinion that upon the facts as presented by the record, enough was shown to require that the decree be opened and the special guardian be granted permission to file objections to the account. The special guardian could not raise these questions upon a final accounting. (Matter of Douglas, 60 App. Div. 64.)
Kelly, P. J., Rich, Jaycox, Manning and Kelby, JJ., concur.